DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oxford et al. (2012/0243939) (“Oxford”).

Regarding claim 1, Oxford teaches an apparatus for smoothing pavement surfaces comprising: a wheeled frame (23, 26), a smoothing drum (300) rotatable on a spinning axis mounted on the wheeled frame generally parallel to a pavement surface to be smoothed, and at a non-perpendicular angle to the direction of travel of the smoothing device (Figure 37).  

Regarding claim 2, Oxford teaches the non-perpendicular angle is between 1 and 45 degrees (Figure 37).  

Regarding claim 3, Oxford teaches the non-perpendicular angle is between 5 and 10 degrees (paragraph [0121]-can be positioned at an angle between horizontal and a stop).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oxford et al. (2012/0243939) (“Oxford”) in view of Abresch et al. (2011/0020063) (“Abresch”).

.

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oxford et al. (2012/0243939) (“Oxford”) in view of Latham (8,573,885).

Regarding claim 5, Oxford teaches the invention as described above but fails to teach a three point support leveling system with an averaging arm.  Latham teaches a cutting drum having a wheeled frame comprises a three-point support leveling system with at least one averaging arm (62).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a leveling system with an averaging arm in the system of Oxford as taught by Latham as it is obvious to use a known technique to improve similar devices in the same way.   

Regarding claim 6, Oxford teaches the invention as described above but fails to teach a four point support.  Latham teaches a cutting drum having a wheeled frame comprises a four- point support leveling system with two parallel averaging arm systems (60, 62) disposed on either side of the smoothing drum.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a leveling system with an averaging arm in the system of Oxford as taught by Latham as it is obvious to use a known technique to improve similar devices in the same way.   

Regarding claim 7, Oxford as modified by Latham teaches each averaging arm-system comprises a single averaging arm (60, 62) or more than one averaging arm.  

Regarding claim 8, Oxford teaches the invention as described above but fails to teach two averaging arms.  Latham teaches a cutting drum having a wheeled frame comprising two averaging arms (60, 62) positioned at outer extents of a cutting drum (front and back), the averaging arms being substantially parallel to each other.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a leveling system with an averaging arm in the system of Oxford as taught by Latham as it is obvious to use a known technique to improve similar devices in the same way.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819.  The examiner can normally be reached on 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        July 29, 2021